Bonds.com Group, Inc. 8-K Exhibit 10.1 SETTLEMENT AGREEMENT AND RELEASE THIS SETTLEMENT AGREEMENT AND RELEASE ("Agreement") is made this19th day of March, 2010, by and between (a) William Bass (“Bass”) and (b) Bonds.com Group, Inc. and Bonds.com Holdings, Inc. f/k/a Bonds Financial, Inc. (together “the Company”). WHEREAS, Bass has filed two lawsuits against the Company and Bonds.com Inc.: (a) William M. Bass v. Bonds Financial, Inc., et al, Palm Beach County Florida Case No. 502008CA026153; and (b) William M. Bass v. Bonds Financial, Inc., et al, United States District Court, Southern District of Florida, Case No. 09-80631-CIV-COHN-SELTZER (“the Lawsuits”); WHEREAS, the parties are entering into this Agreement for the purposes of settling, compromising and resolving any and all claims Bass may have against the Company and the Releasees (as defined below); WHEREAS, the Releasees are intended third-party beneficiaries of this Agreement; and WHEREAS, in exchange for the dismissal of the Lawsuits and the execution of this Agreement by Bass, the Company has agreed to provide Bass with certain consideration which it is not otherwise obligated to provide. NOW, THEREFORE, in consideration of the execution of this Settlement Agreement, and for other good and valuable consideration, the parties hereto agree as follows: 1.Recitals.The above recitals are true and correct and are incorporated into this Agreement by reference. 2.Settlement Package.As consideration for this Agreement, the Company agrees to the following cash and stock option components (“Settlement Package”): a.Cash Component. The Company agrees to pay the following as the cash component of this settlement (“Cash Component”): i.Non-Contingent Cash Payment.The Company shall pay to Bass the gross amount of $315,000.00 (“Non-Contingent Cash Payment”).The first two payments shall be in the amount of $14,000.00 with the first payment to be made no later than March 15, 2010, and the second payment to be made no later than April 15, 2010.Thereafter, the remainder of the payments shall be made in equal monthly installments of $7,000.00 over 41 months due on or before the 15th of each month.The Company shall be entitled to a 6% discount on the remaining balance in the event that the Company pays off the entire remaining balance before the final payment is due.The Company shall not be in default of its obligation to pay any monthly payment to Bass unless either: (a) the Company fails, within twenty (20) days of its receipt of a Default Notice (as defined below), to cure such payment default; or (b) the Company fails to timely make a monthly payment after receipt of and curing pursuant to three Default Notices (“Company Default”).For purposes of this Section, a “Default Notice” shall mean a written notice setting forth the amount of the claimed payment default and its due date, and such notice is given to the Company by Bass in the manner set forth in Section 23 below.In the event of a Company Default, the Company immediately owes Bass $415,000 less any payments made, and hereby consents to the entry of a judgment in that amount in the event of a Company Default.In addition, Bass may exercise any other right, power, or remedy, permitted to him by law, either by suit in equity or by action at law, or both. ii.Contingent Cash Payments. 1.The Company shall pay $50,000.00 to Bass subject to the satisfaction of either of the following contingencies: (a) Bonds.com, Inc. achieves $5,000,000.00 or more in gross revenues for calendar year 2010 (which coincides with Bonds.com, Inc.’s fiscal year); or (b) Bonds.com, Inc. achieves $500,000.00 or more in profit for calendar year 2010.If applicable, said payment shall occur on or before March 1, 2011. 2.The Company shall pay $50,000.00 to Bass subject to the satisfaction of either of the following contingencies: (a) Bonds.com, Inc. achieves $7,000,000.00 or more in gross revenues for calendar year 2011 (which coincides with Bonds.com, Inc.’s fiscal year); or (b) Bonds.com, Inc. achieves $1,000,000.00 or more in profit for calendar year 2011.If applicable, said payment shall occur on or before March 1, 2012. 3.The gross revenue and profit figures in the above contingencies shall be determined based upon the audited financial statements for the Company for the applicable fiscal year. 4.In the event of a Company Default, the Company shall not be obligated to make any of the contingent cash payments above. b.Tax Consequences of Cash Component.The parties will treat the Cash Component of the Settlement Package with the following tax consequences: i.As for the Non-Contingent Cash Payment, the gross amount of $251,458 shall be considered payment for Bass’s lost wages claims, and, if any Contingent Cash Payment is made, the gross amount of $50,000 per payment shall be considered payment for Bass’s lost wages claims (“Wage Payment”).These entire amounts shall be subject to the usual taxes and withholdings on wages. The Company shall issue W-2 forms to Bass for these amounts. ii.As for the Non-Contingent Cash Payment, the gross amount of $50,000 shall be considered payment for Bass's claims for emotional distress and other compensatory damages, punitive damages, attorney’s fees, and costs and all other damages, debts, and/or losses Bass is claiming. The Company shall issue separate 1099 tax forms to Bass for these amounts. iii.As for the Non-Contingent Cash Payment, $13,542 is reimbursement of business expenses advanced by Bass.The Company shall treat this payment for reporting purposes according to its usual practice. iv.The Non-Contingent Cash payments will be allocated as follows: 2010$70,733 Wage Payment $13,267 Business Expense Reimbursement 2011$84,000 Wage Payment 2012$84,000 Wage Payment 2013$13,000 Wage Payment $50,000 Non-Wage Payment Total$315,000 v.AllContingent Cash Payments will be Wage Payments. vi.Bass will provide a completed W-4 form with this Agreement. vii.If there is any change in the Internal Revenue Code, Treasury Regulations, instructions to IRS forms or other applicable IRS authority that requires reporting to the IRS in a matter different from that set forth above, the Company shall report payments to the IRS in compliance with the changed reporting requirements. c.Stock Option Component.The Company will issue to Bass options to purchase 1,500,000 shares of the Company's Common Stock at an exercise price of $0.375 per share, pursuant to and on the terms and conditions of a Stock Option Agreement in the form of Exhibit A attached hereto. d.Logistics for Cash Component Payments.All cash component payments made under this Agreement shall be sent via regular U.S. Mail to Bass at the address shown in Section 23 of this Agreement and shall be made by check payable to “William Bass”.All payments by the Company shall be considered timely if postmarked on or before the applicable deadline for such payment. 3.Release. a.As a material inducement to the Company to provide the Settlement Package, Bass, for himself and his heirs, executors, personal representatives, administrators, assigns and anyone claiming by or through him/her (hereinafter collectively referred to as “the Releasors”), hereby irrevocably and unconditionally forever releases, waives and forever discharges the Company, Bonds.com Inc., Bonds.com, LLC, and Insight Capital Management, LLC, and each of their respective predecessors, successors, parents, subsidiaries, affiliates, members, insurers, benefits plans, assigns, directors, officers, shareholders, trustees, administrators, employees, representatives, agents, and insurers (hereinafter collectively referred to as "the Releasees") from any and all actual or potential claims, complaints, liabilities, obligations, promises, actions, causes of action, liabilities, agreements, damages, costs, debts, and expenses of any kind, whether known or unknown, that the Releasors have ever had or now have, from the beginning of time through the date Bass executes this Agreement (collectively, “the Released Claims”).The Released Claims include, but are not limited to, all claims arising out of or related to Bass’s employment with the Company, termination of employment, continued or future employment; all claims related to the payment of wages, salary or any other remuneration or payment; all claims under Title VII of the Civil Rights Act of 1964, as amended; (42 U.S. C. § 2000e, et seq.); the Civil Rights Acts of 1866, 1871 and 1991, all as amended; 42 U.S.C. § 1981; the Family and Medical Leave Act of 1993, as amended (29 U.S.C. § 2601, et seq.); the Americans With Disabilities Act, as amended (42 U.S.C. § 12101, et seq.); the Rehabilitation Act of 1973, as amended (29 U.S.C. § 793-94); the Fair Labor Standards Act, as amended (29 U.S.C. § 201, et. seq.); the Equal Pay Act of 1963, as amended (29 U.S.C. § 206); §725.07, Florida Statutes; the Employee Retirement
